DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/254,554, application filed on 12/21/2020, and Preliminary Amendment subsequently filed on 12/21/2020.  Claims 1-13 are cancelled by Applicant.  Claims 14-26 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 12/21/2020 and 04/23/2021, respectively, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



6.          Claim(s) 14-26 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gőtz et al. (US PG Pub No. 2018/0162229).

7.          With respect to claim 14, Gőtz teaches:
a central unit (the central unit to the charging station is a high-power AC/DC converter, para 56), 
which comprises and controls several DC voltage charging posts for charging electric vehicles (see output to several DC voltage charging posts, Fig 1 @ 12; see individual DC charging posts, para 10, 55), 
wherein the DC voltage charging posts comprise in each case: 
two DC voltage charging post input connections for an input DC voltage (V.sub.E) with a first voltage range provided by the central unit (see two DC voltage input connections/cables/wires, Fig. 4A, 4C, 5, 12 -  where the DC/DC converter in each case receives two input connections at the charging post from the central unit; see dynamic switching of output voltage and current range at DC/DC converter of each charging post module, para 20-24; at least one module/charging-post can be controlled or regulated with a specific voltage and or current range, para 27; at least one module can be controlled and/or regulated with a specific voltage and/or current range, in order to design the DC output in a way that can be set, and all modules/charging-posts can have their outputs set or switched to a different voltage range, para 61-63); 
(a module/charging-post can be controlled and/or regulated with a specific voltage and/or current range, in order to design the DC output in a way that can be set, and all modules/charging-posts can have their outputs set or switched to a different voltage range, para 61-63); 
two DC voltage charging post output connections for providing the output DC voltage (V.sub.A) to the electric vehicles (see two charging-post/module DC voltage connections, Fig 12, 13); 
wherein the DC voltage charging posts include in each case a control unit with a first communication interface for communication between the DC voltage charging posts and the central unit (see digital communication between charging post, vehicle and central station, para 7-9, 36-38).

8.          With respect to claim 15, Gőtz teaches:
wherein the control unit transmits or receives via the first communication interface at least one of the following items of information: status of the DC voltage charging post, data regarding the maximum power outputted from the DC voltage charging post, charging energy value, charging time value, electric vehicle identification information, software update data (see digital communication between charging post, vehicle and central station, para 7-9, 36-38; see controlling a specific voltage range or current range, para 27; providing maximum possible power while providing DC isolation, para 17; see reconfiguration of semiconductor switches, disconnectable semiconductor switches, para 29; see insulation monitor and safety measures, para 55).

9.          With respect to claim 16, Gőtz teaches:
wherein the control unit supports a serial communication standard, in particular ethernet, at the first communication interface (see digital communication between charging post, vehicle and central station, para 7-9, 36-38; see controlling a specific voltage range or current range, para 27).

10.          With respect to claim 17, Gőtz teaches:
wherein the control unit includes a second communication interface for communication between the DC voltage charging post and the electric vehicle (see digital communication between charging post, vehicle and central station, para 7-9, 36-38; see controlling a specific voltage range or current range, para 27).

11.          With respect to claim 18, Gőtz teaches:
wherein the control unit supports at the second communication interface at least two different communication protocols at one charging point (see digital communication between charging post, vehicle and central station, para 7-9, 36-38; see controlling a specific voltage range or current range, para 27).

12.          With respect to claim 19, Gőtz teaches:
(see DC/DC converters in parallel, para 14; see parallel DC converters in Fig 1).

13.          With respect to claim 20, Gőtz teaches:
having a third and fourth DC voltage converter, wherein all DC voltage converters are selectively connected in parallel or in series (see plurality of DC/DC converters in parallel, para 14; see parallel DC converters in Fig 1).

14.          With respect to claim 21, Gőtz teaches:
having a switch matrix which is connected with the control unit, with at least one input connection of each DC voltage converter and with the DC voltage charging post input connections, wherein the control unit controls the switch matrix such that all DC voltage converters are connected either in parallel or in series (see plurality of switching elements at DC voltage converter, para 60-63, 65-68).

15.          With respect to claim 22, Gőtz teaches:
having an isolation measuring unit which is connected to the DC voltage charging post input connections and to earth, wherein the isolation measuring unit measures the isolation of the DC voltage charging post to earth and, depending on the measurement, disconnects the DC voltage charging post electrically from the electric vehicle (see isolating switches, disconnecting, para 28-30, 60-63).

Gőtz teaches:
having a power measuring unit which is connected to the DC voltage charging post input connections and which determines the power outputted to the electric vehicle and/or the charging time (providing power by selectively switching states of reconfigurable switching states for providing power to charge a vehicle at a different voltage range, para 60). 

17.          With respect to claim 24, Gőtz teaches:
having a temperature measuring unit which is configured to control the power output of the DC voltage charging post depending on the measured temperature (see thermal/temperature measurement, para 20-23, 60-65).

18.          With respect to claim 25, Gőtz teaches:
 having at least one main switch, which is connected in series between the first DC voltage converter and one of the DC voltage charging post input connections, wherein the main switch is configured to connect the first DC voltage converter selectively with one of the DC voltage charging post input connections, or to disconnect it therefrom (providing power by selectively switching states of reconfigurable switching states for providing power to charge a vehicle at a different voltage range, para 60, see Fig 1 for switching DC/DC converters, see Figs 4b, 4c and 12, 13).

19.          With respect to claim 26, Gőtz teaches:
wherein the at least one main switch is controlled depending on an emergency off-signal, a system error signal or the isolation of the DC voltage charging post to earth (see DC isolation as safety measure for charging station equipment and to protect user vehicle, para 10-12, 38, 55, 74).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851